       Case 2:17-cr-00360-JJT Document 141 Filed 01/31/19 Page 1 of 2



 1
     ELIZABETH A. STRANGE
 2   First Assistant United States Attorney
     District of Arizona
 3
 4   Kristen Brook
     Arizona State Bar No. 023121
 5   kristen.brook @usdoj.gov
 6   Joseph E. Koehler
     Arizona State Bar No. 013288
 7   joe.koehler@usdoj.gov
 8   Assistant United States Attorneys
     Two Renaissance Square
 9   40 North Central Avenue, Suite 1200
10   Phoenix, Arizona 85004
     Telephone: 602-514-7500
11   Attorneys for Plaintiff
12
                          IN THE UNITED STATES DISTRICT COURT
13
                                FOR THE DISTRICT OF ARIZONA
14
15    United States of America,
16                           Plaintiff,               No. CR-17-00360-01-PHX-JJT
17             v.                                     STIPULATIONS
18    Abdul Khabir Wahid,
19                           Defendant.
20
            The United States of America, and defendant Abdul Khabir Wahid, through undersigned
21
     counsel, stipulate and agree to the following:
22
               ISIS AS A DESIGNATED FOREIGN TERRORIST ORGANIZATION
23
            The parties agree that at all times material to the Second Superseding Indictment, the
24
     Islamic State of Iraq and the Levant, aka ISIS, aka ISIL, was a designated foreign terrorist
25
     organization.
26
                                GARLAND CRIME SCENE EVIDENCE
27
             The parties agree that the FBI Evidence Response Team leader, Special Agent Brian
28
     Marlow, may serve as the foundational witness for the finding of evidence near the Curtis Culwell
       Case 2:17-cr-00360-JJT Document 141 Filed 01/31/19 Page 2 of 2




 1   Center in Garland, Texas, on May 3-4, 2015. The parties agree the items designated as
 2   Government Exhibits 16 and 22 through 26, were found by FBI agents during the investigation on
 3   May 3-4, 2015, and the photographs of items at the scene (Government Exhibits 5-15) fairly and
 4   accurately depict those items as they appeared when found.
 5           Respectfully submitted this 31st day of January, 2019.
 6                                                      ELIZABETH A. STRANGE
                                                        First Assistant United States Attorney
 7                                                      District of Arizona
 8   Abdul Khabir Wahid                                  s/Joseph E. Koehler
     Abdul Khabir Wahid                                 Joseph E. Koehler
 9   Defendant, appearing pro se                        Kristen Brook
                                                        Assistant U.S. Attorneys
10
11
12                                  CERTIFICATE OF SERVICE
13          I hereby certify that on January 31, 2019, I electronically filed the foregoing with
14   the Clerk of Court using the CM/ECF system, and that true and accurate copies have been
15   transmitted electronically to John McBee, advisory counsel for the defendant, via the ECF
16   system. In addition, a copy of the foregoing was mailed to the pro se defendant, Abdul
17   Khabir Wahid, at his address of record on January 31, 2019
18
19
20   s/ Theresa A. Hanson
     U.S. Attorney’s Office
21
22
23
24
25
26
27
28

                                                  -2-
